DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim  7, the limitation “further comprising first and second light path converters, the first light path converter being capable of forming a pair with the second light path converter to alter a path of the visible light between the display unit and the infrared cut- off part.” is indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, since it is unclear whether first and second light path converters are a pair or not.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamada (United States Patent Application Publication 2015/0168617 A1).
Regarding Claim 1, Hamada discloses a display device (paragraphs 4, 11, for use in a display) comprising: a display unit configured to have display information and to emit visible light having a continuous spectrum (paragraph 4, a plasma display is inherently used to display information and emit visible light; see also paragraph 115, portable telephones; paragraph 1, transmitting visible light); an infrared cut-off
part configured to transmit the visible light from the display unit and to reduce an amount of infrared light striking the display unit (paragraph 1, reflecting IR and transmitting visible light; see applicant's specification page 5 last paragraph, reflecting IR layer as the IR cut off layer); and a reflecting part configured to reflect the visible light having passed through the infrared cut-off part (see figures 8a-d, visible light is transmitted through layer A1, where IR light is reflected, paragraphs 75-76; the light then passed through A1, as infrared cut off part, then is reflected at light selective reflective layer B1; see also paragraph 100, in the case where reflection wavelength A is determined at a visible light range (550 micron), and the polarization state of transmitted light through the film is not the completely right-circularly polarized light but contains the shifted right-circularly polarized light component; consequently, the light IR to be reflected decreases and the reflection efficiency reduces. On the contrary, even though the retardation in-plane distribution is approximately +80 run as described above, the case where the reflection wavelength to be used is determined at 1200 run brings80 mn/1200 runx100=6.6% to increase the light quantity reflected by the right-circularly-polarized-light selective reflective layer C; see figures 8a-d, layer C beneath the top layer, therefore visible light transmitted then reflected), the reflecting part comprising a front windshield (the limitation is interpreted as intended use and thereby does not  further limit the structure of the claimed invention), wherein the infrared cut-off part comprises a first polymer film and a second polymer film (see figures 8a-d, layer 3 made of multiple layers; paragraph 46, infrared-ray reflective layer 3; paragraphs 51-52, the first polymer film includes an infrared cut-off layer configured to reduce transmission of the infrared light, paragraphs 81-83, as polymer layers) and the second polymer film includes a high-retardation polyester film (paragraph 96, polyethylene terephthalate film is used as the lambda/2 plate; paragraph 76, lambda/2 plate as layer D; see applicant's specification page 6 lines 9-10), and is disposed between the first polymer film (A1) and the display unit (under the substrate 1, paragraphs 4 and 115, for use with a display, to reflect the IR rays from the display, therefore the display would then inherently be under layer 1).

Regarding Claim 2, Hamada discloses the display device according to claim 1, wherein the high-retardation polyester film contains at least one of polyethylene terephthalate and polyethylene naphthalate (paragraph 96, polyethylene terephthalate film is used as the lambda/2 plate; paragraph 76, lambda/2 plate as layer D)

Regarding Claim 3, Hamada discloses the display device according to claim 1, wherein the high-retardation polyester film has a retardation
from 5000 nm to 30000 nm, both inclusive (paragraph 102, the average retardation of a biaxially oriented film made of polyethylene
terephthalate is approximately 5000 nm).

Regarding Claim 4, Hamada discloses the display device according to claim 1, further comprising a reflective polarizing film (polarized-light selective reflective layer C, paragraph 76, see figures 8a-d).

Regarding Claim 5, Hamada discloses an infrared cut-off film configured to transmit visible light from one side and to reduce an amount of incident infrared light from another side (paragraph 1, transmitting visible light and reflecting infrared light, therefore transmitting visible light from one side to another and reducing the amount of incident IR tight from the other, second side), wherein the film comprises a first
polymer film configured to reduce an amount of incident infrared light (see figures 8a-d, layer 3 made of multiple layers; paragraph 46, infrared-ray reflective layer 3; paragraphs 51-52, the first polymer film includes an infrared cut-off layer configured to reduce transmission of the infrared light, paragraphs 81-83, as polymer layers) and a second polymer film disposed upon the first polymer film (see figures 8a-d, layer 3 made of multiple layers; paragraph 46, infrared-ray reflective layer 3; paragraphs 51-52, the first polymer film includes an infrared cut-off layer configured to reduce transmission of the infrared light, paragraphs 81-83, as polymer layers), and the second polymer
film includes a high-retardation polyester film (paragraph 96, polyethylene terephthalate film is used as the lambda/2 plate; paragraph 76, lambda/2 plate as layer D; see applicant's specification page 6 lines 9-10).

     	Regarding Claim 6, Hamada discloses the infrared cut-off film according to claim 5, further comprising a reflective polarizing film (polarized-light selective reflective layer C, paragraph 76, see figures 8a-d).

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 05/27/2022 have been fully considered but they are not persuasive. 
With respect to claim 1, applicant argues that the currently amended claims are patentable over the cited references.
Examiner respectfully disagrees. See rejection above.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882